DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Status of Claims
Claims 1-20 are pending, with claims 1 and 17 currently amended.

Claim Objections
Examiner acknowledges the amendment to claim 1 filed on April 28, 2022. The objection to claims in previous Office Action filed on February 01, 2022 is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a passivation layer disposed on the at least one thin-film transistor and the auxiliary electrode” in lines 4-5 and “wherein the first barrier rib and the second barrier rib directly contact a top surface of a same layer” in lines 19-20. Claim 1 recites a passivation layer and a same layer as two different structures. However, according to FIG. 7 of instant application, layer 260 is the passivation layer, and the first barrier rib 330 and the second barrier rib 340 directly contact a top surface of the layer 260. Therefore, the claim scope is not clear and claim 1 is rejected. Claims 2-16 are rejected as they depend upon claim 1. For the purpose of examination, “wherein the first barrier rib and the second barrier rib directly contact a top surface of a same layer” is interpreted as “wherein the first barrier rib and the second barrier rib directly contact a top surface of the passivation layer.” Claim 17 is rejected for the same reason. Claims 18-20 are rejected as they depend upon claim 17.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

[AltContent: connector][AltContent: textbox (Transmissive portion A)]Claims 1-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beak et al. (US PG-Pub No.: 2018/0122877 A1, hereinafter, “Beak”), prior art of record.


    PNG
    media_image1.png
    356
    828
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (Transmissive portion B)]

Regarding claim 1, Beak discloses a display device (see Beak, FIG. 3) comprising:
at least one thin-film transistor (T2, FIG. 3) and an auxiliary electrode (160, ¶ [0057]) disposed on a substrate (101) and spaced apart from each other (FIG. 3);
a passivation layer (126 formed of insulating material, FIG. 3 and ¶ [0076]) disposed on the at least one thin-film transistor (T2) and the auxiliary electrode (160, FIG. 3);
a first barrier rib (131a in 132, FIG. 3; “barrier rib” is a broad limitation) and a second barrier rib (131a in 168, FIG. 3) disposed on the passivation layer (126) and spaced apart from each other (FIG. 3);
a first electrode (131b in 132, ¶ [0035]) disposed on the first barrier rib (131a in 132) and connected to the at least one thin-film transistor (T2, FIG. 3);
a connecting electrode (131b in 168, ¶ [0050]) disposed on the second barrier rib (131a in 168) and connected to the auxiliary electrode (160, FIG. 3);
a bank layer (annotated FIG. 3 above) disposed on the passivation layer (126) and comprising a first opening (opening for 130, FIG. 3) exposing a portion of the first electrode (131b in 132) and a second opening (174, FIG. 3) exposing a portion of the connecting electrode (131b in 168, FIG. 3);
an organic emitting layer (134, ¶ [0048]) disposed on the first electrode (131b in 132) and separated by the second barrier rib (131a in 168; the organic emitting layer 134 is separated and connected through 168); and
a second electrode (136, ¶ [0048]) disposed on the organic emitting layer (134) and coming into contact with the connecting electrode (131b in 168) near the second barrier rib (131a in 168, FIG. 3).
wherein the first barrier rib (131a in 132) and the second barrier rib (131a in 168) directly contact a top surface of a same layer (126, FIG. 3).
Note: for the purpose of examination, “wherein the first barrier rib and the second barrier rib directly contact a top surface of a same layer” is interpreted as “wherein the first barrier rib and the second barrier rib directly contact a top surface of the passivation layer.”

Regarding claim 2, Beak discloses the display device of claim 1, wherein the first barrier rib (131a in 132) overlaps the at least one thin-film transistor (T2, FIG. 3).

Regarding claim 3, Beak discloses the display device of claim 1, wherein the organic emitting layer (134) includes an organic light emitting layer (portion of 134 above 132) and organic common layers (annotated FIG. 3 above).

Regarding claim 4, Beak discloses the display device of claim 1, wherein at least one of the first barrier rib (131a in 132) and the second barrier rib (131a in 168) has a reverse tapered shape (both has a reverse tapered shape, FIG. 3).

Regarding claim 5, Beak discloses the display device of claim 1, wherein the first electrode (131b in 132) covers a side portion and/or top portion of the first barrier rib (131a in 132), and is connected to the at least one thin-film transistor (T2) through a first via hole (128, ¶ [0051]) present in the passivation layer (126, FIG. 3).

Regarding claim 6, Beak discloses the display device of claim 1, further comprising a light-emitting portion (130, FIG. 3) where the first electrode (131b in 132), the organic emitting layer (134), and the second electrode (136) overlap, wherein the light-emitting portion (130) overlaps the first barrier rib (131a in 132, FIG. 3).

Regarding claim 7, Beak discloses the display device of claim 1, wherein the connecting electrode (131b in 168) covers a side portion and/or top portion of the second barrier rib (131a in 168, FIG. 3), and is connected to the auxiliary electrode (160) through a second via hole (annotated FIG. 3 above) present in the passivation layer (126).

Regarding claim 8, Beak discloses the display device of claim 1, wherein the connecting electrode (131b in 168) is exposed by separating the organic emitting layer (134) on a side portion of the second barrier rib (131a in 168; 134 is separated on a left side portion and a right side portion of 131a in 168), and the second electrode (136) comes into contact with the connecting electrode (131b in 168) exposed on the side portion of the second barrier rib (131a in 168, FIG. 3).

Regarding claim 9, Beak discloses the display device of claim 8, wherein the connecting electrode (131b in 168) is exposed by separating the organic emitting layer (134) on a surface of the passivation layer (126) overlapping the second barrier rib (131a in 168), and the second electrode (136) comes into contact with the connecting electrode (131b in 168) exposed on the surface of the passivation layer (126. FIG. 3).

Regarding claim 15, Beak discloses the display device of claim 1, further comprising a capacitor (Cst, FIG. 3), wherein the first barrier rib (131a in 168) overlaps the capacitor (Cst, FIG. 3).

Regarding claim 16, Beak discloses the display device of claim 1, wherein the first opening (opening for 130) exposes a portion of the first electrode (131b in 132) on top of the first barrier rib (131a in 132, FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beak et al. (US PG-Pub No.: 2018/0122877 A1, hereinafter, “Beak”), prior art of record, as applied to claim 1, and further in view of Park et al. (US PG-Pub No.: 2014/0183479 A1, hereinafter, “Park”), prior art of record.
Regarding claim 10, Beak discloses the display device of claim 1, wherein a sub-pixel (annotated FIG. 3 above) defined on the substrate (101) comprising a light-emitting portion (130, FIG. 3), wherein the at least one thin-film transistor (T2), the auxiliary electrode (160), the first barrier rib (131a in 132), the second barrier rib (131a in 168), the first electrode (131b in 132), and the connecting electrode (131b in 168) are provided in the sub-pixel (annotated FIG. 3 above).
Beak is silent regarding a portion (transmissive portion A, annotated FIG. 3 above) adjacent to the sub-pixel (annotated FIG. 3 above) on the substrate (101) is transmissive.
However, Park discloses a display device (see Park, FIG. 3), comprising a portion (TA, ¶ [0045]) adjacent to a sub-pixel (EA, FIG. 3) on a substrate (310, FIG. 3) is transmissive (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Beak’s transmissive portion A adjacent to the sub-pixel on the substrate transmissive, as taught by Park, in order to allow external light to pass through (Park, ¶ [0045]).

Regarding claim 11, Beak in view of Park discloses the display device of claim 10, wherein the first (opening for 130) and second openings (174) of the bank layer (Beak’s annotated FIG. 3 above) are disposed in the sub-pixel (annotated FIG. 3 above), while the bank layer (part of the bank layer) is disposed in the transmissive portion (transmissive portion A in Beak’s annotated FIG. 3 above; Beak’s FIG. 4 discloses the same feature as an alternative embodiment; Park’s TA portion in FIG. 3 also includes part of a bank layer 315), and wherein the bank layer (Beak’s annotated FIG. 3 above) is contacted with an upper surface of the first electrode (131b in 132) at an upper surface of the first barrier rib (131a in 132, FIG. 3).

Regarding claim 12, Beak in view of Park discloses the display device of claim 10, wherein the bank layer (Beak’s annotated FIG. 3 above) comprises a third opening (opening C, annotated FIG. 3 above) exposing the transmissive portion (transmissive portion A), so that the transmissive portion (transmissive portion A) is devoid of the bank layer (Beak, FIG. 3).

Regarding claim 13, Beak in view of Park discloses the display device of claim 10.
Beak is silent regarding that in the transmissive portion (transmissive portion A), the organic emitting layer (134) is disposed directly on the passivation layer (118).
Park, however, disclose that in the transmissive portion (TA, FIG. 3), an organic emitting layer (352, ¶ [0078]) is disposed directly on a passivation layer (314, FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Beak’s organic emitting layer disposed directly on the passivation layer in the transmissive portion, as taught by Park, in order to simplify the fabrication process since the organic emitting layer is transparent in a non-emission state (Park, ¶ [0081]).

Regarding claim 14, Beak in view of Park discloses the display device of claim 10, wherein the light-emitting portion (130) overlaps the first barrier rib (131a in 132, Beak’s FIG. 3).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beak et al. (US PG-Pub No.: 2018/0122877 A1, hereinafter, “Beak”), prior art of record, in view of Park et al. (US PG-Pub No.: 2014/0183479 A1, hereinafter, “Park”), prior art of record.
Regarding claim 17, Beak discloses a display device (see Beak, FIGs. 2 and 3, with FIG. 3 being a cross-sectional view of one sub-pixel) comprising:
a plurality of sub-pixels (FIG. 2 and ¶ [0036]) disposed on a substrate (101, FIG. 3),
one of the sub-pixels (FIG. 3) including a thin-film transistor (T2, FIG. 3) and an organic light emitting diode (OLED, 130, FIG. 3) electrically connected to the thin-film transistor (T2, FIG. 3);
a passivation layer (126 formed of insulating material, FIG. 3 and [0076]) disposed on the thin-film transistor (T2, FIG. 3);
a first barrier rib (131a in 132, FIG. 3; “barrier rib” is a broad limitation) disposed on the passivation layer (126) and overlapping a portion of the thin-film transistor (T2, FIG. 3),
wherein a first electrode (131b in 132, ¶ [0035]) of the OLED (130) is disposed on top and/or side portions of the first barrier rib (131a in 132), an organic emitting layer (134, ¶ [0048]) of the OLED (130) is disposed on the first electrode (131b in 132), and a second electrode (136, ¶ [0048]) of the OLED (130) is disposed on the organic emitting layer (134, FIG. 3);
a second barrier rib (131a in 168, FIG. 3) spaced apart from the first barrier rib (131a in 132), and disposed on the passivation layer (126, FIG. 3); and
a bank layer (annotated FIG. 3 above) disposed on the first electrode (131b in 132) and the passivation layer (126), and including a first opening (opening for 130, FIG. 3) in which the first electrode (131b in 132) and the first barrier rib (131a in 132) are disposed (FIG. 3),
wherein the first barrier rib (131a in 132) and the second barrier rib (131a in 168) directly contact a top surface of a same layer (126, FIG. 3).
Beak is silent regarding that at least one portion (transmissive portion B, annotated FIG. 3 above) disposed on the substrate (101) is transmissive.
However, Park discloses a display device (see Park, FIG. 3), comprising a portion (TA, ¶ [0045]) adjacent to a sub-pixel (EA, FIG. 3) on a substrate (310, FIG. 3) is transmissive (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Beak’s transmissive portion B adjacent to the plurality of sub-pixels on the substrate transmissive, as taught by Park, in order to allow external light to pass through (Park, ¶ [0045]).
Note: for the purpose of examination, “wherein the first barrier rib and the second barrier rib directly contact a top surface of a same layer” is interpreted as “wherein the first barrier rib and the second barrier rib directly contact a top surface of the passivation layer.”

Regarding claim 18, Beak in view of Park discloses the display device of claim 17, further comprising: a connecting electrode (131b in 168; Beak, ¶ [0050]) disposed on a top and/or side of the second barrier rib (131a in 168) and connected to an auxiliary electrode (160, ¶ [0057] and FIG. 3).

Regarding claim 19, Beak in view of Park discloses the display device of claim 18, wherein at least one of the first barrier rib (131a in 132) and the second barrier rib (131a in 168) has a reverse tapered shape (both have a reverse tapered shape; Beak, FIG. 3).

Regarding claim 20, Beak in view of Park discloses the display device of claim 17, wherein the bank layer (annotated FIG. 3 above) comprises a second opening (opening C; Beak, annotated FIG. 3 above) exposing the transmissive portion (transmissive portion B), so that the transmissive portion (transmissive portion B) is devoid of the bank layer (134, annotated FIG. 3 above), and wherein the bank layer (annotated FIG. 3 above) is contacted with an upper surface of the first electrode (131b in 132) at an upper surface of the first barrier rib (131a in 132, FIG. 3).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection applies new mappings to the claim limitations. For example, Beak’s 126 in FIG. 3 is a passivation layer recited in claims 1 and 17; Beak’s 131a in 132 and 131a in 168 are a first barrier rib and a second barrier rib recited in claims 1 and 17. Therefore, any teaching or matter specifically challenged in the argument does not apply to the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892